Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the amendment filed April 26, 2021. Claims 1-20 are pending. Claims 1-20 represent SYSTEMS AND METHODS FOR DATA ROUTING MANAGEMENT. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 1-20 and 1-23 of U.S. Patent No(s). 9,736,248, 10,257,290 and 10,693,978, respectively, issued to Rose. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the two set of claims shows that the instant claims 2-21 are anticipated by claims 1-20, 1-20 and 1-23 of patent ‘248, ‘290 and ‘978. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz-Velsco et al. U.S. 20120011145 (Referred hereafter as Ruiz).

Ruiz teaches the invention as claimed including management of use interface elements (see abstract).

As to claim 1, Ruiz teaches a method comprising: 
receiving a communication request (paragraph 26); 
determining, based on a performance capability of a computing device of a first logical grouping of computing devices satisfying a performance threshold, the computing device of the first logical grouping of computing devices to process the communication request (abstract; paragraph 24); and 
sending, to the computing device and based on a device identifier of the computing device, the communication request (paragraph 38).  

As to claim 2, Ruiz teaches the method of claim 1, wherein receiving the communication request comprises receiving the communication request based on at least one of: an internet phone call, a Voice over Internet Protocol (VoIP) 

As to claim 3, Ruiz teaches the method of claim 1, wherein determining the computing device of the first logical grouping of computing devices to process the communication request comprises: 
determining a performance metric of the computing device, wherein the performance metric comprises at least one of:
 a central processing unit (CPU) status, a utilization of the CPU, a random access memory (RAM) status, a utilization of memory, a storage space status, an available disk space, a quantity of calls per second, a quantity of active communication sessions, an error message associated with the computing device, or a historical performance metric (abstract); and 
determining, based on comparing the performance metric to the performance threshold, the computing device is available to process the communication request (abstract).  

As to claim 4, Ruiz teaches the method of claim 1, further comprising: 
determining, based on information stored in a node threshold table, that the computing device satisfies the performance threshold, wherein the performance threshold comprises at least one of: a threshold performance metric value, a percentage of central processing unit (CPU) utilization capacity, a threshold quantity of active communication requests, a percentage of random access memory (RAM) utilization 
sending, to a database and based on determining the computing device satisfies the performance threshold, a performance metric of the computing device, wherein the performance metric is indicative of the processing availability or the routing availability of the computing device (paragraph 30).  

As to claim 5, Ruiz teaches the method of claim I, further comprising: 
updating, based on the performance capability satisfying the performance threshold and determining a change in a processing availability or a routing availability of the determined computing device, a database that stores the processing availability or the routing availability of the computing device (paragraph 12); 
determining, based on the database, a change in a performance capability category of the computing device, wherein the performance capability category is associated with a classification of the processing availability or the routing availability of the computing device (paragraph 14).  

As to claim 6, Ruiz teaches the method of claim 5, wherein the performance capability category is associated with at least one of: a green classification indicative of receiving availability for new communication sessions, a yellow classification indicative of passing availability for existing communication sessions, or a red classification indicative of a transition of communication sessions (paragraph 14).  


determining whether at least one computing device of a second logical grouping of computing devices can process the communication request (abstract); and 
wherein the communication request is sent to the computing device based on no computing device of the second logical grouping of computing devices being capable of processing the communication request (paragraph 18).  

Claims 8-20 did not teach anything different from the above rejected claims 1-7, therefore are rejected similarly.
Response to Arguments
3	Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.

Applicant argues that Ruiz-Velasco does not disclose, teach, or suggest, “determining, based on a performance capability of a computing device of a first logical grouping of computing devices satisfying a performance threshold, the computing device of the first logical grouping of computing devices ; to process the communication request,” as recited in claim 1.
As to the point above, Examiner respectfully disagrees.
Beside disclosing logical grouping elements, an element server fulfilling a request from the content processing device (abstract), in paragraph 24, Ruiz discloses … upon receiving a request for a chunk 110 or element or elements 105 from content processing device 175, element server application 165 generally includes instructions 
Conclusion
	4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/           Primary Examiner, Art Unit 2457